DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 27 May 2021, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 14 May 2021 has been withdrawn. 
Reasons for Allowance
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Duric (US2011/0201932 and US 2011/0201928) teaches all the limitations but does not disclose “a stiffness map is derived from element-wise multiplication of the sound speed map and the acoustic attenuation map,” rather teaches combining or overlaying acoustic attenuation and acoustic speed image to create a merged image ([0014]).
Johnsons (US 2008/0294043) teaches most of the limitations but does not teach “a stiffness map derived from element-wise multiplication of the sound speed map and the acoustic attenuation map” as claimed invention. 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “output a stiffness map derived from element-wise multiplication of the 
Therefore, claim(s) 21-40 are found to be allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793